Citation Nr: 1617347	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-14 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran was provided an October 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

An October 2006 rating decision denied service connection for lumbago.  The Veteran did not appeal this decision and as such, new and material evidence would generally be required to reopen the claim.  However, a review of the record reflects that additional service treatment records were received in December 2007.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. 

As the RO acknowledged in the July 2009 rating decision, service treatment records dated in November 2002, which demonstrated that the Veteran injured her back during service, were not reviewed prior to the October 2006 rating decision.  This evidence is pertinent to the Veteran's claim for service connection for a back condition.  Therefore, 38 C.F.R. § 3.156(c) applies and the Board will consider the claims on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she injured her back in service and has experienced lower back pain ever since the incident.  She asserts that her currently diagnosed degenerative disc disease is related to the injury in service.  

Upon VA examination in October 2006, the Veteran had chronic lower back pain with no underlying diagnosis.  The examiner did not review the record or provide an opinion.  A VA examination of June 2006 provided a diagnosis of degenerative disc disease of the lumbar spine, but there was no review of the record and the examiner did not provide an opinion as to the etiology of the condition.  She was provided another VA examination in April 2010.  The examiner opined that, "If [the Veteran's current back condition] was related to military service, which ended four years before this MRI, there would be some secondary bone changes, just as an old leak from a pipe has rust that a fresh leak does not."  The examiner did not discuss the Veteran's report of continuous pain since service, or the November 2002 injury, noting only that the Veteran reported back ache in service.  The Board finds that a new examination must be provided to address the November 2002 service treatment record which shows that the Veteran injured her back in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back condition is related to service.

The examiner is specifically asked to address the November 2002 service treatment record which shows that the Veteran was injured during a training exercise when a rifle hit her back.  The examiner is also asked to address the Veteran's competent report of continuous lower back pain even since the in-service injury.  

A complete rationale must be given for all opinions and conclusions expressed.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




